Name: 82/75/EEC: Council Decision of 26 January 1982 on the conclusion of an Agreement in the form of exchanges of letters between the European Economic Community and the People' s Republic of Bulgaria on trade in the sheepmeat and goatmeat sector
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-02-15

 Avis juridique important|31982D007582/75/EEC: Council Decision of 26 January 1982 on the conclusion of an Agreement in the form of exchanges of letters between the European Economic Community and the People' s Republic of Bulgaria on trade in the sheepmeat and goatmeat sector Official Journal L 043 , 15/02/1982 P. 0012 Spanish special edition: Chapter 03 Volume 24 P. 0200 Portuguese special edition Chapter 03 Volume 24 P. 0200 ++++COUNCIL DECISION OF 26 JANUARY 1982 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF EXCHANGES OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE PEOPLE'S REPUBLIC OF BULGARIA ON TRADE IN THE SHEEPMEAT AND GOATMEAT SECTOR ( 82/75/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE COMMISSION HAS CONDUCTED NEGOTIATIONS WITH THIRD COUNTRIES WHICH SUPPLY SHEEPMEAT AND GOATMEAT OR LIVE SHEEP AND GOATS , WITH A VIEW TO REACHING AGREEMENT FOR VOLUNTARY RESTRAINT ON THEIR EXPORTS TO THE COMMUNITY ; WHEREAS THE COMMISSION HAS REACHED AGREEMENT WITH BULGARIA ; WHEREAS THE SAID AGREEMENT ALLOWS TRADE TO BE CARRIED ON IN A MANNER COMPATIBLE WITH THE COMMON ORGANIZATION OF THE MARKET IN THE SECTOR IN QUESTION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF EXCHANGES OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE PEOPLE'S REPUBLIC OF BULGARIA ON TRADE IN THE SHEEPMEAT AND GOATMEAT SECTOR IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT , IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 26 JANUARY 1982 . FOR THE COUNCIL THE PRESIDENT L . TINDEMANS